EX-10.1 2 – Employment Agreement Exhibit
 


 
February 20, 2015
 


 
Bob Frye, CPA
Atlanta, GA


 
Dear Bob,
 
On behalf of ACSH, I am pleased to present this offer of employment as
Controller, reporting directly to the Anthony Levinson, CFO.  This is a
full-time exempt position, and you will be compensated with an annual salary of
$130,000 less applicable legal deductions, payable in accordance with the
regular payroll practices of the Company. Thereafter, annual performance and
compensation reviews will take place in accordance with Company policy.  This
offer is contingent upon successful results of your pre-employment drug
screening and satisfactory reference check and background investigation. Your
first day of employment will be by mutual agreement between you and Anthony
Levinson.
 
As a full-time employee, you are eligible to participate in the Company’s
benefits program as described in the new employee package.  You will also earn
paid time off (PTO) as described in the employee handbook.  Further, you shall
be entitled to such 401K plan and other retirement plan participation as are
made available to the Company’s personnel generally, as in effect by the Company
from time to time. You will additionally, be provided a transportation allowance
of $45 per month to offset your parking and/or commuting transportation expenses
and $125 per month as a cellular telephone allowance.
 
As Controller, you will be recommended to participate in the Company’s Stock
Option Plan (the “Stock Option Plan”) in the amount equal to 8,500 shares (the
“Option Shares”) of common stock, one cent par value, of the Company (the
“Common Stock”).  The Company may grant to you from time to time additional
Option Shares at a stated exercise price per share which will vest in equal
annual installments over a period of five years, with the first 20% of such
options to vest on the anniversary of the Commencement Date unless otherwise
specified in the applicable option grant agreement.  Your participation in the
Stock Option Plan and level of award is subject to approval by the Company’s
Board of Directors or committee thereof.  Additionally, you will be considered
for participation in the Company’s bonus compensation plan as in effect from
time to time.  The actual amount of bonus award shall be determined by the
Company’s Board of Directors or committee thereof and will be based upon the
Board’s discretion and assessment of your performance, and that of the Company,
against goals established annually by the Chairman.  Any bonus or incentive
compensation paid to you shall be in addition to your annual base salary and
will be subject to any applicable legal deductions in accordance with regular
practices of the Company.
 
Included with this letter is the American CareSource Holdings (ACSH) new
employee package which contains the necessary employment forms for your
completion and signature.  Our benefit information and enrollment forms will
also be included.  Please sign this offer of employment and complete the
included application form as soon as possible and return it to me so we may
initiate the background screening process. A scanned copy is acceptable.
 
The Employee Handbook and the Business Conduct Code outlines our current
employment policies and benefits, including health insurance.  They also
describe your responsibilities to ACSH as an employee.  All employees are
required to read the Handbook and the Business Conduct Code for familiarization
with American CareSource Holdings’ policies, as well as to sign an
acknowledgement that they have reviewed each of these documents.
 
 
 

--------------------------------------------------------------------------------

 
This letter is not meant to constitute a contract of employment for a specific
term.  Employment with the Company is “at will,” which means that both you and
the Company will retain the right to terminate your employment at any time, with
or without notice or cause.
 
The Immigration Reform and Control Act requires employers to verify the
employment eligibility and identity of new employees.  Enclosed in the new
employee package is a copy of Form I-9 which you will be required to
complete.  Please bring the appropriate documents listed on this form with you
when you report for work.  We will not be able to employ you if you fail to
comply with this requirement.
 
In accepting this offer, you give us assurance that you have not relied on any
agreements or representations, express or implied, with respect to your
employment that are not set for expressly in this letter and that you have not
entered into any non-compete agreements that would prevent you from working for
American Caresource Holdings.
 
Please indicate your acceptance by your signature, and return this offer letter
to me.  Thank you.
 


 
Kindest personal regards,
 
/s/ Armando Nunez
 
Armando Nunez
 
Vice President, Human Resources
 


 


 


 
 I accept your offer of employment and acknowledge receiving a copy of the
current Employee Handbook and Business Conduct Code. I also acknowledge that the
information contained therein is confidential, and I agree not to relinquish
this information to other parties. Violation of this clause shall, without any
further action by American CareSource Holdings, Inc. result in either immediate
revocation of this offer of employment or termination of my employment.
 
 /s/ Robert
Frye                                                                           February
20, 2015
________________________________                           ________________________
 
Signature                                                                                                        
Date
 
 
 
 

--------------------------------------------------------------------------------

 